 

    Exhibit 10.1

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of January 29, 2019,
is entered into between Legendary BBQ, Inc., Cornerstar BBQ, Inc., Razorback
BBQ, Inc., Larkridge BBQ Inc., Mesa Mall BBQ, Inc., and Quebec Square BBQ, Inc.,
jointly and severally,  (the “Seller”) and Famous Dave’s RIBS, Inc., a Minnesota
corporation (“Buyer”).

 

RECITALS

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

Purchase and Sale

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the assets set forth on ‎Section 1.01 of the disclosure schedules
(“Disclosure Schedules”) attached hereto (the “Scheduled Assets”).  In addition,
Buyer shall purchase from Seller all current and useful unexpired inventory
(including liquor inventory,  food and food supplies, beverages, condiments,
paper supplies, cleaning supplies, uniforms, smallwares and other operating
supplies) of Seller held for use or sale by Seller as of the Closing in
connection with the operation of the Famous Dave’s® restaurants located at 15725
East Briarwood Circle, Aurora, CO 88016, 8330 Razorback Drive, Colorado Springs,
CO 80920, 16539 N. Washington Street, Thornton, CO 80020, 7557 E. 36th Ave.,
Denver, CO 80238, and 2440 Hwy 6 & 50, Grand Junction, CO 81505 (collectively,
“Restaurant Inventory”) and all cash drawer amounts remaining in the Famous
Dave’s restaurants located at 15725 East Briarwood Circle, Aurora, CO 88016,
8330 Razorback Drive, Colorado Springs, CO 80920, 16539 N. Washington Street,
Thornton, CO 80020, 7557 E. 36th Ave., Denver, CO 80238, and 2440 Hwy 6 & 50,
Grand Junction, CO 81505 as of Closing (the “Purchased Cash,” and together with
the Scheduled Assets and the Restaurant Inventory, the “Purchased Assets”).
 Seller is conveying the Purchased Assets to Buyer and Buyer is purchasing the
Purchased Assets free and clear of any mortgage, pledge, lien, charge, security
interest, claim or other encumbrance (“Encumbrance”). 

Section 1.02 Assumption of Liabilities. Except for the gift card liability for
the restaurants, which amount shall be as reported by Givex/SVS (the “Assumed
Liability”), Buyer shall not assume any liabilities or obligations of Seller of
any kind, whether known or unknown, contingent, matured or otherwise, whether
currently existing or hereinafter created  (“Excluded Liability”).

Section 1.03 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $4,100,000.00 plus the assumption by Buyer of the Assumed
Liability, plus an amount equal to the book value of the Restaurant Inventory,
as reflected on Seller’s most recent unaudited financial statement as of the
Closing Date.  Buyer shall pay Seller for Restaurant Inventory and the Purchased
Cash within 10 days of the Closing Date.  Buyer shall pay Seller the other
elements of the Purchase Price as of Closing. The Buyer reserves the right to
withhold any amount of the Purchase Price to satisfy any amounts outstanding
from the Seller to the Buyer or Buyer’s Parent, as defined below, prior to
Closing. However, the Buyer cannot withhold more than $350,000.00 in amounts
outstanding for unpaid royalties to Buyer’s Parent.    

 





--------------------------------------------------------------------------------

 



(a) Upon execution of this Agreement, the Seller shall provide the Buyer in
writing, as set forth in Exhibit A to this Agreement, all obligations and
liabilities of amounts due by the Buyer or shall become due between the date of
this Agreement and the Closing, which shall, be paid by the Buyer directly to
the 3rd parties unless it is legally not available, which are required to carry
on the business without interruption until Closing. This amount shall be
deducted from the Purchase Price delivered to the Seller in Section 2.02(b)(i).
Bill Ferguson shall personally guaranty, as set forth in Exhibit B hereto, any
amounts we pay pursuant to this section.

Section 1.04 Allocation of Purchase Price. Seller and Buyer agree to allocate
the Purchase Price among the Purchased Assets for all purposes (including tax
and financial accounting) as agreed by their respective accountants, negotiating
in good faith on their behalf.  Buyer and Seller shall file all tax returns
(including amended returns and claims for refund) and information reports in a
manner consistent with such allocation and each party shall execute and timely
file a Form 8594 consistent with the Purchase Price allocation, after exchanging
mutually acceptable drafts of such form (and any equivalent state, municipal,
county, local, foreign, or other tax forms).

Section 1.05 Withholding Tax. Buyer shall be entitled to deduct and withhold
from the Purchase Price all taxes that Buyer may be required to deduct and
withhold under any applicable tax law. All such withheld amounts shall be
treated as delivered to Seller hereunder.

Section 1.06 Prorations.  Rent paid by Seller, pursuant to the Leases being
assigned by this Agreement, for the month in which the Closing occurs shall be
prorated and Seller shall be entitled to reimbursement of that portion of the
month following at Closing. 

ARTICLE II
Closing

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place on February 19,  2019, or as soon as
legally available thereafter for the Buyer to run the restaurants in the same
manner as the Seller (the “Closing Date”), by electronic exchange of signed
documents. The consummation of the transactions contemplated by this Agreement
shall be deemed to occur at 12:01 a.m. on the Closing Date.

Section 2.02 Closing Deliverables. 

(a) At the Closing,  Seller shall deliver to Buyer the following:

(i) a bill of sale in form and substance satisfactory to Buyer and duly executed
by Seller, transferring the Purchased Assets to Buyer;

(ii) if available at the time of Closing, or as soon as practical after Closing,
 an Assignment and Assumption of Lease in form and substance satisfactory to
Buyer (the “Assignment and Assumption of Lease”) and duly executed by Seller;

(iii) copies of all consents, approvals, waivers and authorizations referred to
in ‎Section 3.02 of the Disclosure Schedules;

(iv) a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that
Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code duly executed by Seller;





--------------------------------------------------------------------------------

 



(v) tax clearance certificates from the taxing authorities in the jurisdictions
that impose taxes on Seller or where Seller has a duty to file tax returns in
connection with the transactions contemplated by this Agreement and evidence of
the payment in full or other satisfaction of any taxes owed by Seller in those
jurisdictions;

(vi) a certificate of the Secretary or Assistant Secretary (or equivalent
officer or manager) of Seller certifying as to (A) the resolutions of the
members of Seller, duly adopted and in effect, which authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby; and (B) the names and signatures of the officers or managers of Seller
authorized to sign this Agreement and the documents to be delivered hereunder;
and

(vii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b) At the Closing,  Buyer shall deliver to Seller the following:

(i) the amount of the Purchase Price payable at Closing by wire of immediately
available funds to an account designated by the Seller minus (1)  any amounts
which will be delivered to vendors of the Seller or to the Seller for any
amounts due or necessary to carry on the business between the date of this
Agreement and the Closing as set forth in 1.03(a) or; (2) any amounts the Seller
owes to the Buyer except for unpaid royalties to the Buyer’s Parent, which
unpaid royalties will not exceed $350,000.00;

(ii) if available at the time of Closing, the Assignment and Assumption of Lease
duly executed by Buyer;

(iii) a release of any liability or obligations under the franchise agreement
entered into between Famous Dave’s of America, Inc., the (“Buyer’s Parent”), and
Seller; and

(iv) copies of all consents and authorizations referred to in ‎Section 4.02 of
the Disclosure Schedules.

ARTICLE III
Representations and warranties of seller

Seller represents and warrants to Buyer that the statements contained in this
‎ARTICLE III are true and correct as of the date hereof. For purposes of this
‎ARTICLE III,  “Seller’s knowledge,” “knowledge of Seller” and any similar
phrases shall mean the actual or constructive knowledge of any member of Seller,
after due inquiry.

Section 3.01 Organization and Authority of Seller;  Enforceability. Each Seller
is a corporation company duly organized, validly existing and in good standing
under the laws of the state of Colorado.  Seller has full power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Seller.  This Agreement and the documents to be delivered hereunder have
been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by Buyer) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Seller,
enforceable against Seller in accordance with their respective terms.





--------------------------------------------------------------------------------

 



Section 3.02 No Conflicts;  Consents. Except as set forth in Section 3.02 of the
Disclosure Schedules, the execution, delivery and performance by Seller of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Seller;  (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Seller or the
Purchased Assets;  (c) conflict with, or result in (with or without notice or
lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of Encumbrances.  Prior to Closing, the Buyer
shall have the ability to inspect the physical character of the Purchased
Assets.  THE SELLER EXPRESSLY WARRANTS THAT AT THE TIME OF CLOSING, THE
PURCHASED ASSETS ARE FREE AND CLEAR OF ENCUMBRANCES. The Purchased Assets will
be conveyed in “AS IS, WHERE IS” condition, with all defects, latent or
patent.  THE BUYER EXPRESSLY AGREES THAT EXCEPT AS OTHERWISE SET FORTH IN THIS
AGREEMENT, THERE ARE AND SHALL BE NO IMPLIED WARRANTIES OF MERCHANTABILITY,
HABITABILITY, FITNESS FOR A PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT
OF THIS AGREEMENT, AND THERE ARE NO WARRANTIES WHICH EXTEND BEYOND THOSE
EXPRESSLY SET FORTH IN THIS AGREEMENT.

Section 3.04 Permits. ‎Section 3.04 of the Disclosure Schedules lists all
permits, licenses, franchises, approvals, authorizations, registrations,
certificates, variances and similar rights obtained from governmental
authorities included in the Purchased Assets (the “Transferred Permits”). The
Transferred Permits are valid and in full force and effect. All fees and charges
with respect to such Transferred Permits as of the date hereof have been paid in
full. No event has occurred that, with or without notice or lapse of time or
both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Transferred Permit.

Section 3.05 Non-foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2.

Section 3.06 Compliance With Laws Seller has complied, and is now complying,
with all applicable federal, state and local laws and regulations applicable to
ownership and use of the Purchased Assets.

Section 3.07 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets;  or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

Section 3.08 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Seller.

Section 3.09 Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading. The Seller shall assist the Buyer in any remaining documentation or
audit requirements the Buyer may request.





--------------------------------------------------------------------------------

 



 

Section 3.10 General Release and Covenant Not to Sue.

(a) The Seller, their successors and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators hereby IRREVOCABLY AND UNCONDITIONALLY RELEASES,
ACQUITS, AND FOREVER DISCHARGES Famous Dave’s of America, Inc. and the Buyer
from any and all claims, complaints, grievances, liabilities, obligations,
promises, agreements, damages, causes of action, rights, debts, demands,
controversies, costs, losses, and expenses(including attorneys' fees and
expenses) whatsoever other than any arising under this Agreement or Famous
Dave’s of America, Inc. under the respective franchise agreements, under any
municipal, local, state, or federal law, common or statutory, including, but in
no way limited to, claims arising under the Agreement or the franchise
agreements for any actions or omissions whatsoever, whether known or unknown and
whether connected with the franchise agreements or which existed or may have
existed prior to, or contemporaneously with, the execution of this Agreement.

(b) Buyer’s Parent, their successors and the current and former owners,
shareholders, directors, officers, employees, agents, attorneys,
representatives, and insurers of said corporations, firms, associations,
partnerships, and entities, and their guardians, successors, assigns, heirs,
executors, and administrators hereby IRREVOCABLY AND UNCONDITIONALLY RELEASES,
ACQUITS, AND FOREVER DISCHARGES the Seller from any and all claims, complaints,
grievances, liabilities, obligations, promises, agreements, damages, causes of
action, rights, debts, demands, controversies, costs, losses, and
expenses(including attorneys' fees and expenses) that arise under the respective
franchise agreements.

ARTICLE IV
Representations and warranties of buyer

Buyer represents and warrants to Seller that the statements contained in this
‎ARTICLE IV are true and correct as of the date hereof. For purposes of this
‎ARTICLE IV,  “Buyer’s knowledge,” “knowledge of Buyer” and any similar phrases
shall mean the actual knowledge of any officer of Buyer,  with no duty of
inquiry.

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Minnesota.  Buyer has full corporate power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer.  This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Buyer, and (assuming due
authorization, execution and delivery by Seller) this Agreement and the
documents to be delivered hereunder constitute legal, valid and binding
obligations of Buyer enforceable against Buyer in accordance with their
respective terms.

Section 4.02 No Conflicts;  Consents. Except as set forth in Section 4.02 of the
Disclosure Schedules, the execution, delivery and performance by Buyer of this
Agreement and the documents to be delivered hereunder, and the consummation of
the transactions contemplated hereby, do not and will not: (a) violate or
conflict with the certificate of incorporation, by-laws or other organizational
documents of Buyer; or (b) violate or conflict with any judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Buyer. No consent,
approval, waiver or authorization is required to be obtained by Buyer from any
person or entity (including any governmental authority) in connection with the
execution, delivery and performance by Buyer of this Agreement and the
consummation of the transactions contemplated hereby.





--------------------------------------------------------------------------------

 



Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement. No event has occurred or circumstances exist that may give rise to,
or serve as a basis for, any such Action.

Section 4.04 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

ARTICLE V

Covenants

Section 5.01 Public Announcements. Unless otherwise required by applicable law
or stock exchange requirements, neither party shall make any public
announcements regarding this Agreement or the transactions contemplated hereby
without the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed).

Section 5.02 Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid by Seller when due. Seller shall, at
its own expense, timely file any tax return or other document with respect to
such taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).

Section 5.04 Further Assurances; Transfer of Intoxicating Beverage Inventory. 

(a) Following the Closing, each of the parties hereto shall execute and deliver
such additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the
documents to be delivered hereunder.

(b) On the date on which Buyer receives a liquor license for the sale of
intoxicating beverages at each of the premises known at 15725 East Briarwood
Circle, Aurora, CO 88016, 8330 Razorback Drive, Colorado Springs, CO 80920,
16539 N. Washington Street, Thornton, CO 80020, 7557 E. 36th Ave., Denver, CO
80238, and 2440 Hwy 6 & 50, Grand Junction, CO 81505, which is anticipated to be
February 19, 2019, Seller shall deliver to Buyer a Bill of Sale for all
inventory of Liquor Inventory located at or intended to be used at such
premises, and as of the date of conveyance, the Liquor Inventory shall be
considered Purchased Assets hereunder. 

Section 5.05 Non-Compete with Buyer. As consideration for entering into this
Agreement, Seller and Bill Ferguson personally, shall agree to enter into a
restrictive covenants in a form acceptable to Buyer, agreeing not to: (i)
compete with Famous Dave’s© Restaurant for a period of three years after the
closing within five miles of any current Famous Dave’s© Restaurant, on their own
account or as an employee, principal, agent, independent contractor, consultant,
affiliate, licensee, partner officer, director or owner of any other person,
firm, Entity, partnership or corporation, own, operate, lease, franchise,
conduct, engage in, be connected with, have any interest in or assist any person
or entity engaged in any full or quick service Barbecue-Style Restaurant which
is located within five miles of the Sellers, within five miles of any other
Famous Dave's© Restaurant, or within any exclusive area granted by Famous Dave's
or any affiliate of Famous Dave's pursuant to a Development Agreement or other
territorial agreement  following the closing by not opening a restaurant that
resembles a barbeque themed restaurant with offerings that include, but not
limited to, smoked pork ribs, smoked brisket, corn muffins and barbeque beans,
and (ii) hire or solicit any employee of the Business or encourage any such
employee to leave such employment for a period of one year following the
closing.





--------------------------------------------------------------------------------

 



 

Section 5.06 Mutual Non-Disparagement. Subject to applicable law, each of the
parties covenants and agrees that neither it nor any of its respective agents,
subsidiaries, affiliates, successors, assigns, officers, key employees or
directors, will in any way publicly disparage, call into disrepute, defame,
slander or otherwise criticize the other parties or such other parties'
subsidiaries, affiliates, successors, assigns, officers (including any current
officer of a party or a parties' subsidiaries who no longer serves in such
capacity following the execution of this Agreement), directors (including any
current director of a party or a parties' subsidiaries who no longer serves in
such capacity following the execution of this Agreement), employees,
shareholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other parties, their products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.

ARTICLE VI

Indemnification

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing as follows: (i)  with respect to any claim by the Seller or Buyer
against the other party based on a claim made or action brought by a third
party, for the same period as the applicable statute of limitations with respect
to such claim or action; and (ii) with respect to any claim by the Seller or
Buyer against the other party not based on such a claim or action, for a period
of six (6) months, provided further that either parties’ liability for all
claim(s) made by the other party shall be limited to the sum of
$1,000,000.00 and shall be based on Buyer’s actual loss(es) within such six (6)
month period.

Section 6.02 Indemnification By Seller. Seller shall, jointly and severally,
defend, indemnify and hold harmless Buyer, its affiliates and their respective
stockholders, directors, officers and employees from and against all claims,
judgments, damages, liabilities, settlements, losses, costs and expenses,
including attorneys’ fees and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Seller contained in this Agreement or any document to be delivered hereunder;

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement or any document to be delivered
hereunder; or

(c) any Excluded Asset or Excluded Liability.

Section 6.03 Indemnification By Buyer. Buyer shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including attorneys’ fees
and disbursements, arising from or relating to:

(a) any inaccuracy in or breach of any of the representations or warranties of
Buyer contained in this Agreement or any document to be delivered hereunder; 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement or any document to be delivered
hereunder;  

(c) the Assumed Liability; or





--------------------------------------------------------------------------------

 



(d) ownership or use of the Purchased Assets by the Buyer arising after the
Closing.

Section 6.04 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

Section 6.05 Tax Treatment of Indemnification Payments. All indemnification
payments made by Seller under this Agreement shall be treated by the parties as
an adjustment to the Purchase Price for tax purposes, unless otherwise required
by law.

Section 6.06 Effect of Investigation. Buyer’s right to indemnification or other
remedy based on the representations, warranties, covenants and agreements of
Seller contained herein will not be affected by any investigation conducted by
Buyer with respect to, or any knowledge acquired by Buyer at any time, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.

Section 6.07 Cumulative Remedies. The rights and remedies provided in this
‎ARTICLE VI are cumulative and are in addition to and not in substitution for
any other rights and remedies available at law or in equity or otherwise.

ARTICLE VII

Miscellaneous

Section 7.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

Section 7.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this ‎Section 7.02):

 

 





--------------------------------------------------------------------------------

 



If to Seller:

 Legendary BBQ, Inc.

Cornerstar BBQ, Inc.

Razorback BBQ, Inc.

Larkridge BBQ, Inc.

Mesa Mall BBQ, Inc.

Quebec Square BBQ, Inc.

Attn: Bill Ferguson

45 Inverness Drive East
Englewood, CO 80112

 

 

If to Buyer:

FAMOUS DAVE’S RIBS, INC.

12701 Whitewater Drive, Suite 190

Minnetonka, MN 55343

Facsimile:(952) 294-1301

Attention:Corporate Counsel

 

 

Section 7.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 7.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 7.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the Exhibits and Disclosure Schedules (other than an exception
expressly set forth as such in the Disclosure Schedules), the statements in the
body of this Agreement will control.

Section 7.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

Section 7.07 No Third-party Beneficiaries. Except as provided in ‎ARTICLE VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 7.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

Section 7.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in



--------------------------------------------------------------------------------

 



respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Minnesota or any other jurisdiction).

Section 7.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of Minnesota in each case located in the city of
Minneapolis and county of Hennepin,  and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

Section 7.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 7.13 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 7.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[signature page follows]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

 

 

 

Legendary BBQ, Inc.

 

 

Cornerstar BBQ, Inc.

 

 

Razorback BBQ, Inc.

 

 

Larkridge BBQ, Inc.

 

 

Mesa Mall BBQ, Inc.

 

 

Quebec Square BBQ, Inc.

 

 

 

 

 

By: /s/ William Ferguson

 

 

    Name: William Ferguson

 

 

    Title: President

 

 

 

 

 

FAMOUS DAVE’S RIB, INC.

 

 

 

 

 

By: /s/ Jeffery Crivello

 

 

    Name: Jeffery Crivello

 

 

    Title: Chief Executive Officer

ACKNOWLEDGED BY:

 

 

FAMOUS DAVE’S OF AMERICA, INC.

 

 

By: /s/ Jeffery Crivello

 

 

    Name: Jeffery Crivello

 

 

    Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

 

 

Exhibit A

Amounts owed to keep the business uninterrupted between the date of this
Agreement and Closing





--------------------------------------------------------------------------------

 



PERSONAL GUARANTY

THIS PERSONAL GUARANTY (this “Personal Guaranty”) is made and entered into this
29th day of January, 2019, by and between Famous Dave’s Ribs, Inc., a Minnesota
corporation (“Secured Party”), and each one of the undersigned personal
guarantors (the “Personal Guarantor”).

WHEREAS, the Personal Guarantor have acknowledged and agreed that their entities
which they own, __________________________, (the “Sellers”) owe Secured Party an
amount equal to at least $____________________ to the order of Secured Party
evidencing such amounts due (“Obligations”) as set forth in Exhibit A of the
Asset Purchase Agreement dated _____________________ (as amended, supplemented
or otherwise modified from time to time, the “Agreement”); and

WHEREAS, this Personal Guaranty is given by the Personal Guarantor in favor of
the Secured Party to secure the payment and performance of all the Obligations,
as defined in the Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

WHEREAS, it is the desire of the undersigned Personal Guarantor to personally
guaranty the obligations of and to be individually bound by the terms and
conditions of the Agreement.

NOW, THEREFORE, in consideration of the execution of the Agreement by Secured
Party, and for other good and valuable consideration, the undersigned, for
themselves, their heirs, successors, and assigns, hereby become surety and
guaranty for the payment of all amounts and the performance of the covenants,
terms and conditions of the Agreement.

Obligations under Agreement.  The undersigned, hereby agrees to be personally
bound by each and every condition and term contained in the Agreement and agree
that this Personal Guaranty should be construed as though the undersigned and
each of them executed an agreement containing the identical terms and conditions
of the Agreement.  The Personal Guarantor acknowledge having received a copy of
the Agreement which is incorporated herein by reference. 

 Non-Compliance by Seller.  If Seller fails to comply with any other terms and
conditions of the Agreement, then each one of the undersigned, their heirs,
successors and assigns, do hereby, individually, jointly and severally, promise
and agree to comply with the terms and conditions of the Agreement for and on
behalf of the Seller.

Obligations of Seller.  If the Seller is at any time in default on any
obligation to pay monies to Secured Party or any Affiliate of Secured Party,
then the undersigned, their heirs, successors and assigns, do hereby, promise
and agree to pay all such monies due and payable by Seller to Secured Party or
any upon default by Seller.

Liability.  Upon demand by Secured Party, the Personal Guarantor will
immediately make each payment required of Seller under the Agreement. 

Binding Agreement.  The Personal Guarantor warrants and represents that they
have the capacity to execute this Personal Guaranty and that they will be bound
by all of the terms and conditions of this Personal Guaranty.  The provisions,
covenants and conditions of this Personal Guaranty will inure to the benefit of
the successors and assigns of Secured Party.

Jurisdiction and Venue.  Except as precluded by applicable law, all arbitration,
litigation, actions or proceedings pertaining to this Personal Guaranty will be
brought and venued in accordance with the terms of the Agreement and the
Personal Guarantor agrees to the dispute resolution provisions, including
jurisdiction and venue, contained in the Agreement.

PERSONAL GUARANTORS

 

By: /s/ William Ferguson

    Name: William Ferguson

 



--------------------------------------------------------------------------------